 



Exhibit 10.1

AMENDMENT NO. 2

TO MASTER SERVICING RIGHTS PURCHASE AGREEMENT

AND SALE SUPPLEMENTS

This Amendment (this “Amendment”), dated as of April 6, 2015 (the “Amendment
Effective Date”), among Ocwen Loan Servicing, LLC, a Delaware limited liability
company (“Seller”), HLSS Holdings, LLC, a Delaware limited liability company
(“Holdings”), Home Loan Servicing Solutions, Ltd. (“HLSS”) and MSR-EBO
Acquisition LLC (“Buyer”).

WITNESSETH:

WHEREAS, Seller, HLSS and Holdings are parties to the Master Servicing Rights
Purchase Agreement, dated as of October 1, 2012 (the “Original Agreement”), with
respect to the sale by Seller and the purchase by Holdings of certain Rights to
MSRs, Servicing Rights and other assets, as such Original Agreement was amended
on December 26, 2012 by an Amendment to Master Servicing Rights Purchase
Agreement and Sale Supplements, among Seller, HLSS and Holdings (the Original
Agreement, as so amended and as further amended from time to time, the “MSR
Purchase Agreement”);

WHEREAS, Seller, HLSS and Holdings are parties to certain Sale Supplements to
the MSR Purchase Agreement, dated as of February 10, 2012, May 1, 2012, August
1, 2012, September 13, 2012, September 28, 2012, December 26, 2012, March 13,
2013, May 21, 2013, July 1, 2013, and October 25, 2013 (each, as heretofore
amended, supplemented and modified from time to time, a “Sale Supplement” and,
collectively, the “Sale Supplements”);

WHEREAS, HLSS proposes to enter into a Share and Asset Purchase Agreement with
Buyer, HLSS Advances Acquisition Corp. and New Residential Investment Corp.
pursuant to which HLSS will sell and the Buyer, directly and through HLSS
Advances Acquisition Corp., will purchase substantially all of the assets of
HLSS (the “Transaction”); and

WHEREAS, Seller, HLSS and Holdings desire to amend the MSR Purchase Agreement
and the Sale Supplements as provided herein and to evidence Seller’s consent to
HLSS’s assignment of its interest under the MSR Purchase Agreement and the Sale
Supplements to Buyer.

NOW, THEREFORE, and in consideration of the premises and the mutual covenants
herein contained, the parties hereto hereby agree as follows:

RECITALS

Section 1. Amendment to MSR Purchase Agreement and Sale Supplements. The MSR
Purchase Agreement and each Sale Supplement is hereby amended as follows:

1.1 Each reference to “HLSS” set forth in (i) Section 2.4(b) of each Sale
Supplement, (ii) Section 2.5(a) of each Sale Supplement, (iii) Section 6.7(a) of
each Sale Supplement, (iv) Section 6.7(c) of each Sale Supplement, (v) Section
6.10 of each Sale Supplement, (vi) Section 6.12 of each Sale Supplement, and
(vii) Section 6.13 of each Sale Supplement shall be deemed to constitute a
reference to Buyer (or, with respect to Excess Servicing Fees, its direct or
indirect assignee).

 

 



1.2 Each reference to a “Purchaser” set forth in the MSR Purchase Agreement or
any Sale Supplement shall be deemed to include a reference to Buyer;

1.3 The definition of “Book Value” set forth in Section 1.1 of each Sale
Supplement is hereby deleted in its entirety.

1.4 The definition of “Servicing Fee Reset Date” set forth in Section 1.1 of
each Sale Supplement is hereby amended by deleting “Servicing Fee Reset Date” in
its entirety and replacing such definition with the following:

““Servicing Fee Reset Date”: The date which is the earlier of (i) the date that
is eight (8) years after the Closing Date and (ii) April 30, 2020; provided,
that if, as of the date that is six (6) years after the Closing Date, there then
exists an uncured Termination Event with respect to any affected Servicing
Agreement in this Sale Supplement that is due to a servicer rating downgrade to
“Below Average” or lower by S&P or to “SQ4” or lower by Moody’s then the date
which is six (6) years after the Closing Date.”.

1.5 The definition of “Servicing Transfer Date” set forth in Section 1.1 of each
Sale Supplement is hereby amended by adding to the end of that definition the
following: “; provided, however, that such date shall not occur before April 6,
2017;”.

1.6 The definition of “Termination Event” set forth in Section 1.1 of each Sale
Supplement is hereby amended by replacing the phrase ““RPS4+” and “RSS4+” by
Fitch Ratings” with ““RPS4” and “RSS4” by Fitch Ratings”.

1.7 The definition of “Transferred Servicing Rights” set forth in Section 1.1 of
each Sale Supplement is hereby amended by deleting the reference therein to
“HLSS” and replacing such reference with a reference to “Holdings”.

2

 

1.8 Article 6 of each Sale Supplement is hereby amended by deleting Section 6.10
in its entirety and replacing it with the following:



“6.10 Clean Up Call Rights. Seller shall exercise its rights under any optional
termination or clean up call rights provided for in the Servicing Agreements and
the Underlying Documents (the “Clean Up Call Rights”) only as the prior written
direction of HLSS specifying the date of exercise, which shall be at least
thirty (30) days after the date of such notice from HLSS. In connection with
such exercise of Clean Up Call Rights, Seller hereby sells and transfers to HLSS
(or its designee) on an exclusive and “as is” basis the right to all economic
beneficial rights to such Clean Up Call Rights (including the right to cause
Seller to exercise such Clean Up Call Rights), which include the economic
beneficial interest in the right to purchase from the related trust for each
Deferred Servicing Agreement all of the assets of such trust, including the
mortgage loans and REO properties (collectively, the “Mortgage Loans”) for a
payment of 0.50% of the unpaid principal balance of all Performing Mortgage
Loans of such trust (which payment is due upon the exercise of any Clean Up Call
Rights). Any purchase and exercise of such Clean Up Call Rights shall be subject
to customary “as is” documentation, which HLSS and Seller will negotiate in good
faith. Seller shall give HLSS at least thirty (30) days’ notice prior to the
date on which Seller would have to notify the trustee for the related trust of
its intent to exercise the related Clean Up Call Rights and will work in good
faith with HLSS and the related trustee with respect to the exercise the Clean
Up Call Rights. For the avoidance of doubt, HLSS (or its designee) shall fund
the exercise of the Clean Ups Call Rights acquired and pay any expenses
associated with such exercise (including any of Seller’s reasonable
out-of-pocket expenses and any customary transfer expenses and deboarding fees,
if applicable) and pay all unreimbursed Servicer Advances and other amounts owed
to Holdings with respect to such Servicing Agreement under this Sale Supplement.
For purposes of this Section 6.10, “Performing Mortgage Loan” means any Mortgage
Loan that is current or thirty (30) days or less delinquent (MBA method). The
rights of Seller to payment in respect of any exercise of Clean Up Call Rights
under this Section 6.10 by HLSS or its designee shall survive any transfer of
servicing pursuant to Section 6.12.”

1.9 Section 6.12 of each Sale Supplement is hereby amended by adding the
following sentence to the end of that section: “Notwithstanding anything to the
contrary in this Sale Supplement, none of HLSS or Holdings shall have any right
to take any action under this Section 6.12 before April 6, 2017 other than with
respect to an affected Servicing Agreement subject to a Termination Event (other
than a Standstill Termination Event as defined in Section 6.13 unless, HLSS or
Holdings could direct the transfer of servicing notwithstanding the standstill
provisions of Section 6.13) and provided further that HLSS may transfer the
Excess Servicing Fees at any time.”

3

 

1.10 Section 6.13 of each Sale Supplement is hereby amended by adding the
following to the end of Section 6.13:



“Notwithstanding anything to the contrary in this Sale Supplement, with respect
to any Termination Event that is related to any servicer rating downgrade in any
affected Servicing Agreement (a “Standstill Termination Event”), none of HLSS or
Holdings shall have any right to take any action under this Section 6.13 with
respect to such affected Servicing Agreement until April 6, 2017 and only if
such Standstill Termination Event is then continuing; unless, with respect to a
continuing Standstill Termination Event in an affected Servicing Agreement,
Holdings determines in good faith that a trustee (or other party entitled to
terminate) intends to terminate Seller as servicer under such affected Servicing
Agreement on any day). Seller agrees to promptly notify Holdings (and to deliver
to Holdings a copy of any written notification) of any communication received by
Seller from a trustee (or other party entitled to terminate) under an affected
Servicing Agreement that is a solicitation of holders for a vote or request for
direction or any communication from or on behalf of a trustee under any Deferred
Servicing Agreement that such trustee (or other party entitled to terminate) has
an intention to terminate Seller’s appointment as servicer under such Deferred
Servicing Agreement provided that a solicitation of holders for a vote or
request for direction regarding termination of Seller’s appointment as servicer
shall not necessarily evidence, but could evidence depending on the language and
the circumstances, intent of such trustee (or other party entitled to terminate)
to terminate.”

1.11 Section 7.7 of each Sale Supplement is hereby amended by deleting Section
7.7 in its entirety, and replacing such section with the following:

“7.7 Servicing Fee Reset Date. No later than six (6) months prior to the
Servicing Fee Reset Date, Holdings shall commence negotiating in good faith an
extension of the Servicing Fee Reset Date and the servicing fees payable to
Seller. If Seller and Holdings are unable to agree to such servicing fees prior
to the Servicing Fee Reset Date, Seller shall, upon Holdings’ written direction
to such effect, transfer the Servicing Rights relating to all of the Deferred
Servicing Agreements to a third party servicer (including any affiliate of
Holdings) identified by Holdings with respect to which all required Third Party
Consents with respect to the Deferred Servicing Agreements can be obtained.
Notwithstanding anything to the contrary in this Sale Supplement, after the
Servicing Reset Date and prior to any transfer of servicing under this section,
all fees payable to Seller under this Sale Supplement shall continue to be paid
and the Servicing Agreement shall continue to be deemed a Deferred Servicing
Agreement hereunder. Upon any transfer of servicing pursuant to this Section
7.7, an amount equal to the consideration for the transfer of related accrued
and unpaid servicing fees for such Deferred Servicing Agreement shall be paid to
Seller so long as Holdings receives the amount of the accrued and unpaid
Retained Servicing Fee and Retained Servicing Fee Shortfall, if any, owing
Holdings at the date of transfer (whether or not then due and payable
hereunder).”

4

 



Section 2. Subservicing Agreement. All applicable amendments to the MSR Purchase
Agreement and each Sale Supplement made under this Amendment shall be
correspondingly made to the Subservicing Agreement and each Subservicing Sale
Supplement (as defined in the MSR Purchase Agreement) prior to the Servicing
Transfer Date (as defined in each Sale Supplement, giving effect to this
Amendment).

Section 3. Servicer Ratings. In the event that (i) Seller’s servicer rating by
S&P is downgraded to below “Average” or lower and this causes a reduction in
advance rates (any such event, a “SAF Downgrade Event”) in Holdings’ existing
HSART and/or HSART II advance financing facility with respect to any Servicing
Agreement and (ii) such SAF Downgrade Event causes a reduction in Holdings’ rate
of return or causes Holdings to have increased costs of funding (any such
amounts, “Increased Costs”) during any calendar month, Seller shall pay to
Holdings Increased Costs in respect of such month within 5 Business Days of
demand therefor in an amount not to exceed $3,000,000 for any calendar month;
provided that such payments shall not exceed $36,000,000, in aggregate;
provided, further, that Holdings commits to use commercially reasonable efforts
to assist Seller in curing any such SAF Downgrade Event by obtaining amendments
to the variable funding note indenture supplements for the HSART and HSART II
transaction . Holdings may request payment for Increased Costs pursuant to this
Section 3 for only twelve calendar months. Holdings shall calculate the
Increased Costs in its reasonable discretion. Holdings shall provide Seller the
calculation of, and information regarding, such Increased Costs as reasonably
requested by Seller.

Section 4. Cooperation with Financings. Seller hereby agrees to use commercially
reasonable efforts to reasonably cooperate with Holdings in the execution,
delivery and performance of servicing advance financing facility agreements
reasonably requested by Holdings (including, without limitation, the execution,
delivery and performance of servicing advance financings substantially similar
to the existing servicing advance financing facilities related to the Servicing
Agreements). Seller shall not be entitled to additional compensation in
connection with the execution, delivery and performance of such servicer advance
financing facility agreements.

Section 5. Consent to Assignment from HLSS to Buyer. The Seller by execution of
this Amendment hereby unconditionally and irrevocably consents to the assignment
by HLSS to the Buyer of all HLSS’s right, title and interest in, to and under
the MSR Purchase Agreement and each Sale Supplement and all Excess Servicing
Fees (as defined in any Sale Supplement) of HLSS, including, without limitation,
the Excess Servicing Fees accruing after the date of this Amendment and any
future assignment by the Buyer of any of the foregoing (the “Assignment”) so
long as in the case of any future assignment the assignor and assignee give
written notice of such assignment to Seller and written direction of where to
make payments in respect of the related Excess Servicing Fees.

5

 



Section 6. Seller’s Additional Agreements. Seller, by execution of this
Amendment hereby (a) releases and waives any existing contractual agreement of
Buyer and its affiliates with Seller not to acquire or trade in securities
issued by any trust related to any Servicing Agreement or any servicer advancing
financing facility collateralized or supported by any servicer advances arising
under any Servicing Agreement and (b) agrees to publish the loan level
information currently provided to the related trustees by Seller related to
securities issued by any trust related to any Deferred Servicing
Agreement. Until the termination of the related Deferred Servicing Agreement or
the date on which the unpaid principle balance of the related Mortgage Loans
serviced by Seller is zero, whichever occurs first, Seller agrees to publish
such information in a publicly available format on a monthly basis by a mutually
agreed date each month on a routine basis. Buyer and Seller may mutually agree
to publish on a routine basis additional information reasonably requested by
Buyer that is material to a purchaser of the related securities to the extent
disclosure of such information is not prohibited by the related Deferred
Servicing Agreement. Such additional information shall be published as soon as
reasonably practicable following a written request from the Buyer to the publish
such information in a format mutually agreed between Seller and Buyer.

Section 7. Buyer’s Assumption. By execution of this Amendment, MSR-EBO
Acquisition LLC hereby assumes all obligations of HLSS under the MSR Purchase
Agreement and each Sale Supplement, whether currently existing or accruing after
the date of this Amendment.

Section 8. Effectiveness. The effectiveness of this Amendment is subject to (i)
delivery of executed signature pages by all parties hereto and (ii) the
consummation and closing of the Transaction.

Section 9. Limited Effect.

9.1 Upon the effectiveness of this Amendment, each reference in the MSR Purchase
Agreement and each Sale Supplement to “this Agreement”, “Sale Supplement”,
“hereunder”, “hereof”, “herein”, or words of like import shall mean and be a
reference to the MSR Purchase Agreement and such Sale Supplement as amended
hereby, and each reference to the MSR Purchase Agreement or any Sale Supplement
in any other document, instrument or agreement, executed and/or delivered in
connection with any transaction contemplated in the MSR Purchase Agreement or
any Sale Supplement shall mean and be a reference to the MSR Purchase Agreement
or such Sale Supplement as amended hereby.

9.2 Except as expressly amended and modified by this Amendment, the MSR Purchase
Agreement and the Sale Supplements shall continue to be, and shall remain, in
full force and effect in accordance with their terms.

9.3 Except as expressly set forth above, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any party hereto or constitute a waiver of any provision of
any other agreement.

6

 



Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts, taken together, shall constitute but
one and the same instrument. Any signature page to this Amendment containing a
manual signature may be delivered by facsimile transmission or other electronic
communication device capable of transmitting or creating a printable written
record, and when so delivered shall have the effect of delivery of an original
manually signed signature page.

Section 11. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE
GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 12. Headings. The descriptive headings of the various sections of this
Amendment are inserted for convenience of reference only and shall not be deemed
to affect the meaning or construction of any of the provisions thereof.

Section 13. Severability. The failure or unenforceability of any provision
hereof shall not affect the other provisions of this Amendment. Whenever
possible each provision of this Amendment shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Amendment shall be prohibited by or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Amendment.

Section 14. Interpretation. Whenever the context and construction so require,
all words used in the singular number herein shall be deemed to have been used
in the plural, and vice versa, and the masculine gender shall include the
feminine and neuter and the neuter shall include the masculine and feminine.

Section 15. Definitions. Capitalized terms used but not defined herein have the
meaning set forth in the MSR Purchase Agreement.

[SIGNATURE PAGES FOLLOW]

7

 



IN WITNESS WHEREOF, each party hereto has caused this Amendment to be executed
and delivered by its respective officer thereunto duly authorized as of the date
above written.

8

 

  OCWEN LOAN SERVICING, LLC         By: /s/ Michael R. Bourque, Jr     Name:
Michael R. Bourque, Jr     Title: Executive Vice President and       Chief
Financial Officer

9

 

  HLSS HOLDINGS, LLC         By: /s/ John Van Vlack     Name: John Van Vlack    
Title: Signatory

10

 

  HOME LOAN SERVICING SOLUTIONS, LTD.         By: /s/ John Van Vlack     Name:
John Van Vlack     Title: Signatory

11

 

  MSR-EBO ACQUISITION LLC         By: /s/ Cameron MacDougall      Name: Cameron
MacDougall     Title: Secretary

12